 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DMITRIY YEGOROV,                                  No. 2:19-cv-01110 MCE AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    VERA DZYBA,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by Local Rule 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). ECF No. 2. The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
26   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
27   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
28
                                                          2
 1   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 2   Iqbal, 556 U.S. at 678.
 3           Moreover, a federal court has an independent duty to assess whether federal subject matter
 4   jurisdiction exists, whether or not the parties raise the issue. See Ruhrgas AG v. Marathon Oil
 5   Co., 526 U.S. 574, 583 (1999) (recognizing that “Article III generally requires a federal court to
 6   satisfy itself of its jurisdiction over the subject matter before it considers the merits of a case”).
 7   The court must dismiss the case sua sponte if, at any time, it determines that it lacks subject
 8   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original
 9   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising
10   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of
11   citizenship between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C.
12   §§ 1331, 1332(a).
13           Pro se pleadings are liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.
14   2010). A pro se litigant is entitled to notice of the deficiencies in the complaint and an
15   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
16   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as
17   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
18           A. The Complaint
19           Plaintiff brings this action against an individual named Vera Dzyba, complaining that she
20   failed to return his calls and “continue[s] to pay Federal Government IHSS Program money” to
21   people who do not need it. ECF No. 1 at 2. Plaintiff cites 18 U.S.C. § 241 (criminal conspiracy)
22   in the caption of the complaint and asserts, without further explanation, that he is the victim of
23   retaliation and harassment. Id. Plaintiff seeks $99 trillion in damages. Id.
24           B. Analysis
25           The complaint does not contain a “short and plain” statement setting forth the basis for
26   federal jurisdiction, or plaintiff’s entitlement to relief, even though those things are required by
27   Fed. R. Civ. P. 8(a)(1), (2). The exact nature of what happened to plaintiff is obscured by the
28   brief and generalized allegations in the complaint. The court cannot tell from examining the
                                                          3
 1   complaint what legal wrong was done to plaintiff, or how any alleged harm is connected to the
 2   relief plaintiff seeks.
 3           The complaint also fails to identify a cognizable cause of action. To the extent plaintiff’s
 4   complaint rests on a violation of the federal criminal code, it must be dismissed. A private citizen
 5   does not have authority to bring criminal charges. “Criminal proceedings, unlike private civil
 6   proceedings, are public acts initiated and controlled by the Executive Branch.” Clinton v. Jones,
 7   520 U.S. 681, 718 (1997); see Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (criminal
 8   provisions provide no basis for civil liability).
 9           Accordingly, the complaint as it currently stands does not establish this court’s
10   jurisdiction. Rather than recommending dismissal of the action, the undersigned will provide
11   plaintiff an opportunity to amend the complaint to allege a proper basis for jurisdiction and facts
12   supporting a cognizable cause of action.
13                                   II. AMENDING THE COMPLAINT
14           If plaintiff chooses to amend the complaint, the amended complaint must allege facts
15   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
16   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
17   numbered paragraphs, with each paragraph number being one greater than the one before, each
18   paragraph having its own number, and no paragraph number being repeated anywhere in the
19   complaint. Each paragraph should be limited “to a single set of circumstances” where
20   possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their
21   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor
22   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
23           Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
24   narrative and storytelling. That is, the complaint should not include every detail of what
25   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
26   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
27   contain only those facts needed to show how the defendant legally wronged the plaintiff.
28   ////
                                                         4
 1           The amended complaint must not force the court and the defendants to guess at what is
 2   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
 3   (affirming dismissal of a complaint where the district court was “literally guessing as to what
 4   facts support the legal claims being asserted against certain defendants”). The amended
 5   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
 6   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
 7   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 8   what.” Id. at 1179.
 9           Finally, the amended complaint must not refer to a prior pleading in order to make
10   plaintiff’s amended complaint complete. An amended complaint must be complete in itself
11   without reference to any prior pleading. Local Rule 220. This is because, as a general rule, an
12   amended complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
13   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
14   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
15   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
16   original complaint, each claim and the involvement of each defendant must be sufficiently
17   alleged.
18                                 III. PRO SE PLAINTIFF’S SUMMARY
19           It is not clear that this case can proceed in federal court. The court cannot tell from your
20   complaint what legal harm was done to you. Because the complaint as written does not establish
21   a basis for federal jurisdiction, and does not identify a valid legal cause of action, it will not be
22   served on the defendant. Your lawsuit cannot proceed unless you fix the problems with your
23   complaint.
24           You are being given 30 days to submit an amended complaint that provides a proper basis
25   for federal jurisdiction and contains a clear statement of facts. If you submit an amended
26   complaint, it needs to explain in simple terms what laws or legal rights of yours were violated, by
27   whom and how, and how those violations impacted you. Without this information, the court
28   cannot tell what legal claims you are trying to bring against the defendant. If you do not submit
                                                         5
 1   an amended complaint by the deadline, the undersigned will recommend that the case be
 2   dismissed.
 3                                          IV. CONCLUSION
 4          Accordingly, IT IS HEREBY ORDERED that:
 5      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
 6      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
 7          complies with the instructions given above. If plaintiff fails to timely comply with this
 8          order, the undersigned may recommend that this action be dismissed.
 9   DATED: July 29, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
